        Case 2:19-cv-02550-CKD Document 16 Filed 12/02/20 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   KENNETH LEE TAYLOR,                                 No. 2:19-cv-2550 CKD P
12                       Plaintiff,
13           v.                                          ORDER
14   J. CARBULLIDO, et al.,
15                       Defendants.
16

17           Plaintiff is a state prisoner proceeding pro se and seeking relief pursuant to 42 U.S.C. §

18   1983. The court is required to screen complaints brought by prisoners seeking relief against a

19   governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a). The

20   court must dismiss a complaint or portion thereof if the prisoner has raised claims that are legally

21   “frivolous or malicious,” that fail to state a claim upon which relief may be granted, or that seek

22   monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b)(1),(2).

23   Plaintiff’s amended complaint is before the court for screening.

24           Having conducted the required screening, the court finds that plaintiff may proceed on a

25   claim arising under the First Amendment against defendants Hodgers and Carbullido with respect

26   to plaintiff’s allegations that they refused to permit plaintiff to solicit representation of counsel

27   via a private telephone call. At this point, plaintiff has two options: 1) he may proceed on the

28   claim described above; or 2) make an attempt to cure the deficiencies in his amended complaint
                                                        1
        Case 2:19-cv-02550-CKD Document 16 Filed 12/02/20 Page 2 of 3


 1   with respect to the other defendants and claims in a second amended complaint. If plaintiff

 2   choses to amend a second time, he should refer to the court’s March 27, 2020 order for guidance

 3   as the problems with plaintiff’s amended complaint are generally the same as the problems with

 4   the original.

 5            Finally, plaintiff is reminded if he elects to amend that the court cannot refer to a prior

 6   pleading in order to make the second amended complaint complete. Local Rule 220 requires that

 7   an amended complaint be complete in itself without reference to any prior pleading. This is

 8   because, as a general rule, any amended complaint supersedes all other pleadings. See Loux v.

 9   Rhay, 375 F.2d 55, 57 (9th Cir. 1967).

10            In accordance with the above, IT IS HEREBY ORDERED that plaintiff is granted 21 days

11   within which to complete and return the attached form notifying the court whether he wants to

12   proceed on a claim arising under the First Amendment against defendants Hodgers and

13   Carbullido with respect to plaintiff’s allegations that they refused to permit plaintiff to solicit

14   representation of counsel via a private telephone call or wants leave to file a second amended

15   complaint. If plaintiff does not return the form, this action will proceed on the claims described

16   above.

17   Dated: December 2, 2020
                                                        _____________________________________
18
                                                        CAROLYN K. DELANEY
19                                                      UNITED STATES MAGISTRATE JUDGE

20
21

22   1
     tayl2250.op
23

24

25

26
27

28
                                                         2
        Case 2:19-cv-02550-CKD Document 16 Filed 12/02/20 Page 3 of 3


 1

 2

 3

 4

 5

 6

 7

 8

 9

10
                                     UNITED STATES DISTRICT COURT
11
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
12

13
     KENNETH LEE TAYLOR,                                No. 2:19-cv-2152 TLN CKD P
14
                        Plaintiff,
15
            v.                                          PLAINTIFF’S NOTICE OF
16
     J. CARBULLIDO, et al.,                             HOW TO PROCEED
17
                        Defendants.
18

19   Check one:

20   _____ Plaintiff wants to proceed immediately on a claim arising under the First Amendment

21   against defendants Hodgers and Carbullido with respect to plaintiff’s allegations that they refused

22   to permit plaintiff to solicit representation of counsel via a private telephone call.

23   _____ Plaintiff wants time to file a second amended complaint.

24   DATED:

25                                                          ________________________________
                                                            Plaintiff
26
27

28
                                                        3
